Decision on the Merits.
The parishes shall not hereafter order—
“public printing of any kind unless the same be done under contract and adjudication to the lowest possible bidder.”
And:
“The price shall not exceed the price fixed for judicial advertisement and for other printing *1107or job work; they shall in no case exceed the maximum price fixed for the state printing.”
The offer of the police jury was to receive bids for all official publication of the parish and all job work, specifying the work.
The successful bidder (according to the police jury) divided the bid, and made no bid for job work, save that he would do it at “current rates.” It is not stated at the “current rates” fixed by law.
This makes the bid indefinite. It was not the bid required. It should have been one bid for the whole work.
The bidder did not comply with the notice for bids, nor with the resolution of the police jury ordering the notice to be given.
As to the limit of the price of the job work we will state there is a maximum limit as to price (see Act No. 184 of 1908), but no minimum limit.
There is nothing that prevents the police jury from offering the work to the lowest bidder; that is, the police jury has the, power under the statute of accepting a bid for less than the maximum price.
But it is commanded to have the work done under contract and adjudicated to the lowest responsible bidder. Section 22 of the act.
There is no question of the responsibility of bidders; in that respect, we take it that they are on entirely equal planes.
The arbitrary letting of a contract to a higher bidder is not a judicial determination binding the courts.
The contractor not having complied with the bid, his bid must be set aside, and another resolution adopted, and other advertisement to be made.
The offer of the contract should be clearly made, and it should be made to appear that in no case the maximum prices of the law of 1908 shall be exceeded, and Under that expressed limitation bidders can be invited to bid.
It is for the police juries to advertise for bids under such rules and regulations as they may adopt.
“Current rates” were the words used by respondent in his sealed bid.
“Current” is not definite. True, it cannot be implied, by the use of the word “current,” that charges can exceed the law’s limit. Eor the sake of absolute regularity we will state the percentage less than the maximum should be stated; that is, in offering for bids the police jury can provide that in no instance will it contract with a bidder who does not show by his bid that his bid is less than the maximum of the statute.
The plaintiff and respondent bid in a round sum is correct enough; but, in addition, it should have been made to appear the per centum it is less than the maximum fixed by law.
Before concluding, we will restate: There is no good reason why the police jury should not be specific and adopt rules and regulations that will make it certain that in no case the maximum of the law shall be exceeded.
In order that the law may be fully complied with, the resolution attacked, the bid, and the contract under the resolution are set aside and annulled.
It is ordered, adjudged, and decreed that the judgment of the district) court and of the Court of Appeal in this case, are avoided, annulled, and reversed, and the petition and prayer of relator sustained to the extent before stated.
Costs of all courts to be paid by respondent.